Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  Claims 9 and 10 each recite “cause transition of operation state of the gas turbine apparatus to the operation at the second load” at the end of the claim and should recite “cause the gas turbine apparatus to transition to the operation at the second load”.  Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication state switching part” in claim 1 and “a control part” in claims 2 and 9-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “a bypass line” and “a bypass pipe”.  The specification describes “forming the bypass line 44 by the bypass pipe” in paragraph 84 and the figures only show one structure.  It is therefore unclear if these are two separate structures or if they are two names referring to the same element.  Clarification is required.
Claim limitation “a communication state switching part” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraphs 41-42 of the specification “The gas turbine apparatus 1 includes a communication state switching part 60 for controlling a communication state between the extraction line 32 and the combustor casing 20 via the return line 42, and a communication state between the extraction line 32 and the exhaust passage 31 via the bypass line 44. In some embodiments, the communication state switching part 60 includes at least one valve and a control part for controlling opening and closing of the valve.”  It is unclear if the communication state switching part is a structure like a valve or a broader system, like an EEC or FADEC controlling a valve.  The figures further add to the lack of clarity as the communication state switching part 60 is indicated by an arrow that broadly points at the entire system.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Claim limitation “a control part” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph 40 describes “In some embodiments, the gas turbine apparatus I may include a control device 100 (control part) for controlling the operation of the gas turbine apparatus 1. The control device 100 may be configured to adjust a 'fuel supply amount to the combustor 4 based on a load applied from the outside (such as an upper control device), for example.” and paragraph 43 describes that the control device 100 (control part) is included in the communication state switching part.  It’s not clear if the control device is a structural component or an electronic control. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims dependent thereon are rejected for the same reasons.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (US 2018/0010520) in view of Takata (US 2017/0138201).
Regarding claim 1, Iwasaki discloses a gas turbine apparatus (10), comprising: 
a turbine (44a) configured to be driven by a combustion gas (G) from a combustor (30); 
an exhaust passage (Annotated figure 2) configured to allow exhaust air from the turbine to flow (Figure 2); 
an extraction line (61) configured to extract a fluid (A1) from a combustor casing (5); 
a cooling part (62) disposed in the extraction line and configured to cool the fluid (paragraph 60); 
a return line (Am) for returning the fluid from the cooling part to an inside of the combustor casing (air flows along Am from 62 to inside of the combustor casing), the return line being connected to the extraction line downstream of the cooling part (see figure 2); 
a bypass line (68) for introducing the fluid from the cooling part to the exhaust passage by bypassing the turbine (the cooled air flows from 68 into As, which bypasses 44a and is injected into 54c), the bypass line branching from the return line (Figure 2 shows these branch at 67); and 
a communication state switching part (control device 100 and valves 67 and the valve on line 61) for controlling a communication state between the extraction line and the combustor casing via the return line, and a communication state between the extraction line and the exhaust passage via the bypass line (this is intended use, the valves are structurally capable of controlling communication between the three lines), 
wherein the communication state switching part is configured (Intended use) to: 
during an operation of the gas turbine apparatus at a first load, cause the extraction line and the combustor casing to communicate with each other via the return line, and shut off a communication between the extraction line and the exhaust passage via the bypass line (Intended use.  Paragraph 12 describes the power output, i.e. load, and the valves are structurally capable of keeping the lines in communication); and 
during an operation of the gas turbine apparatus at a second load which is lower than the first load, shut off a communication between the extraction line and the combustor casing via the return line, and cause the extraction line and the exhaust passage to communicate with each other via the bypass line (Intended use.  Paragraph 12 describes the power output, i.e. load, and the valves are structurally capable of shutting off communication between the lines),
wherein the extraction line communicates with a cooling target part of the turbine (Figure 2 shows rotor shaft 42 and turbine 44a as the cooling target part of the turbine, which are in fluid communication with the extraction line 61 through Am), and
wherein the communication state switching part includes: 
at least one valve (67) capable of switching at least one of the communication state between the extraction line and the combustor casing via the return line, or the communication state between the extraction line and the exhaust passage via the bypass line (Figure 2); and 
a control part (130) for controlling opening and closing of the valve.
Iwasaki is silent on a filter part for collecting foreign substances included in the fluid from the combustor casing, the filter part being disposed in the extraction line downstream of the cooling part, the cooling target part of the turbine is downstream of the filter part, and wherein the return line is connected to a foreign substance collection space of the filter part disposed in the extraction line.
Takata teaches a filter part (87) for collecting foreign substances included in the fluid from the combustor casing (the fluid from the combustor casing flows through the filter part 87 and paragraph 56 describes filter part 87 capturing foreign substances), the filter part being disposed in the extraction line downstream of the cooling part (Figure 3 shows filter part 87 downstream of cooling part 86), 
the cooling target part of the turbine is downstream of the filter part (Figure 3), and 
wherein the return line is connected to a foreign substance collection space of the filter part disposed in the extraction line (Paragraph 56 describes a space in which foreign substances are collected in the filter part, and this is in fluid communication with the return line 84 as shown in figure 3).


    PNG
    media_image1.png
    648
    844
    media_image1.png
    Greyscale

Regarding claim 3, Iwasaki in view of Takata teach the invention as claimed and described above.  Iwasaki further discloses wherein the at least one valve includes: 
a bypass valve (67) disposed in the bypass line, and capable of switching the communication state between the extraction line and the exhaust passage via the bypass line (Figure 2), and 
wherein the control part is configured to: 
during the operation of the gas turbine apparatus at the first load, close the bypass valve (Intended use.  Valve 67 is structurally capable of closing); and 
during the operation of the gas turbine apparatus at the second load, open the bypass valve (Intended use.  Valve 67 is structurally capable of opening).
Iwasaki is silent on a return valve disposed downstream of a branch position of the bypass line in the return line, the return valve being capable of switching the communication state between the extraction line and the combustor casing via the return line; and 
during the operation of the gas turbine apparatus at the first load, open the return valve; and
during the operation of the gas turbine apparatus at the second load, close the return valve.
Takata teaches a gas turbine apparatus (Figure 1) with extraction line (72), a cooling part (76), a bypass line (75) with a bypass valve (78), a return line (84) among other features and, a return valve (98) disposed downstream of a branch position of the bypass line in the return line (the branch position is the node between 78 and 98), the return valve being capable of switching the communication state between the extraction line and the combustor casing via the return line (Figure 3); and 
during the operation of the gas turbine apparatus at the first load, open the return valve (Intended use.  The return valve 98 is structurally capable of opening); and
during the operation of the gas turbine apparatus at the second load, close the return valve (Intended use.  The return valve 98 is structurally capable of closing).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Iwasaki’s invention to include a return valve disposed downstream of a branch position of the bypass line in the return line, the return valve being capable of switching the communication state between the extraction line and the combustor casing via the return line; and during the operation of the gas turbine apparatus at the first load, open the return valve; and during the operation of the gas turbine apparatus at the second load, close the return valve in order to control the amount of cooling air sent to cool rotor shaft 52 and rotor blades 53a as suggested and taught by Takata in paragraph 70.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Iwasaki’s invention to include a filter part for collecting foreign substances included in the fluid from the combustor casing, the filter part being disposed in the extraction line downstream of the cooling part, the cooling target part of the turbine is downstream of the filter part, and wherein the return line is connected to a foreign substance collection space of the filter part disposed in the extraction line in order to remove foreign substances from the air passing through the substance as suggested and taught by Takata in paragraph 56 and prevent the foreign substances from clogging and thus causing thermal distress in the cooling passages 52p.
Regarding claim 6, Iwasaki in view of Takata teach the invention as claimed and described above.  Iwasaki further discloses further comprising a discharge line (Annotated figure 2) for introducing the fluid from the cooling part to the exhaust passage by bypassing the turbine, the discharge line branching from the return line or the bypass line (Figure 2 shows the discharge line branches from the bypass line 68).
Regarding claim 7, Iwasaki in view of Takata teach the invention as claimed and described above.  Iwasaki further discloses wherein a diameter of a pipe forming the bypass line is larger than a diameter of a pipe forming the discharge line (the discharge line is formed of pipes and has orifice 65 which paragraph 127 describes as being narrowed with respect to the other pipes to control the flow of air through it).
Regarding claim 8, Iwasaki in view of Takata teach the invention as claimed and described above.  Iwasaki further discloses wherein the communication state switching part is configured to, at a time of a transition from the operation at the first load to the operation at the second load, shut off the communication between the extraction line and the combustor casing via the return line, and then to cause the extraction line and the exhaust passage to communicate with each other via the bypass line (Intended use.  The valves are structurally capable of being turned off and on at precise times by the control system 100).
Regarding claim 9, Iwasaki in view of Takata teach the invention as claimed and described above.  Iwasaki further discloses a control part (130) for functioning as a part of the communication state switching part and controlling the operation of the gas turbine apparatus (control device 100 controls operation of the gas turbine), 
wherein the control part is configured to, during the operation of the gas turbine apparatus at the first load, if an abnormality occurs such that it is impossible to cause the extraction line and the combustor casing to communicate with each other via the return line, cause the extraction line and the exhaust passage to communicate with each other via the bypass line and to cause transition of operation state of the gas turbine apparatus to the operation at the second load (Intended use.  The valves are structurally capable of opening and closing during various operating conditions, the diversion of combustion air will shift the power output of the gas turbine from one load condition to another load condition).
Regarding claim 10, Iwasaki in view of Takata teach the invention as claimed and described above.  Iwasaki further discloses a control part (130) for functioning as a part of the communication state switching part and controlling the operation of the gas turbine apparatus (control device 100 controls operation of the gas turbine), 
wherein the control part is configured to, during the operation of the gas turbine apparatus at the first load, if an abnormality occurs such that it is impossible to shut off the communication between the extraction line and the exhaust passage via the bypass line, cause transition of operation state of the gas turbine apparatus to the operation at the second load (Intended use.  The valves are structurally capable of opening and closing during various operating conditions, the diversion of combustion air will shift the power output of the gas turbine from one load condition to another load condition).
Regarding claim 13, Iwasaki in view of Takata teach the invention as claimed and described above.  Iwasaki further discloses a compressor (11) for generating a compressed fluid to be supplied to the combustor (compressor compresses air), 
wherein the gas turbine apparatus is configured to, during the operation of the gas turbine apparatus at the second load, decrease an opening degree of an inlet guide vane of the compressor, as compared with during the operation at the first load (Intended use.  Inlet guide vanes 22 are structurally capable of opening at various operating conditions).
Regarding claim 14, Iwasaki in view of Takata teach the invention as claimed and described above.  Iwasaki further discloses a manufacturing method for a gas turbine apparatus (Figure 1) including: 
a turbine (44a) configured to be driven by a combustion gas (G) from a combustor (30); 
an exhaust passage (Annotated figure 2) configured to allow exhaust air from the turbine to flow (Figure 2); 
an extraction line (61) configured to extract a fluid (A1) from a combustor casing (5); 
a cooling part (62) disposed in the extraction line and configured to cool the fluid (paragraph 60); 
a return line (Am) for returning the fluid from the cooling part to an inside of the combustor casing (air flows along Am from 62 to inside of the combustor casing), the return line being connected to the extraction line downstream of the cooling part (see figure 2); and
a bypass line (68) for introducing the fluid from the cooling part to the exhaust passage by bypassing the turbine (the cooled air flows from 68 into As, which bypasses 44a and is injected into 54c), the bypass line branching from the return line (Figure 2 shows these branch at 67); 
and wherein the extraction line communicates with a cooling target part of the turbine (Figure 2 shows rotor shaft 42 and turbine 44a as the cooling target part of the turbine, which are in fluid communication with the extraction line 61 through Am),
the method comprising a step of connecting an upstream end of a bypass pipe (See 112 section above.  For purposes of examination this element is assumed to be the same as the bypass line) to the return line or another line communicating with the return line to form the bypass line by the bypass pipe (Figure 2 shows bypass line 68 is connected at its upstream end (the end near 67) to return line Am at 67). 
 Iwasaki is silent on a filter part for collecting foreign substances included in the fluid from the combustor casing, the filter part being disposed in the extraction line downstream of the cooling part, the cooling target part of the turbine is downstream of the filter part, and wherein the return line is connected to a foreign substance collection space of the filter part disposed in the extraction line.
Takata teaches a filter part (87) for collecting foreign substances included in the fluid from the combustor casing (the fluid from the combustor casing flows through the filter part 87 and paragraph 56 describes filter part 87 capturing foreign substances), the filter part being disposed in the extraction line downstream of the cooling part (Figure 3 shows filter part 87 downstream of cooling part 86), 
the cooling target part of the turbine is downstream of the filter part (Figure 3), and 
wherein the return line is connected to a foreign substance collection space of the filter part disposed in the extraction line (Paragraph 56 describes a space in which foreign substances are collected in the filter part, and this is in fluid communication with the return line 84 as shown in figure 3).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Takata and Takamura et al. (US 2018/0340468).
Regarding claim 4, Iwasaki in view of Takata teach all the essential features of the claimed invention except wherein the at least one valve includes a three-way valve disposed at a branch position of the bypass line in the return line, the three-way valve being capable of switching the communication state between the extraction line and the combustor casing via the return line, and the communication state between the extraction line and the exhaust passage via the bypass line.
Takamura teaches wherein the at least one valve includes a three-way valve (75) disposed at a branch position of the bypass line in the return line (Figure 1 shows the branch position at 75 with air feeding in from the extraction line 61 and branching to the return line shown extending from 75b in figure 1 and the bypass line 71), the three-way valve being capable of switching the communication state between the extraction line and the return line, and the communication state between the extraction line and the exhaust passage via the bypass line (paragraph 85).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Iwasaki in view of Takata’s invention to include wherein the at least one valve includes a three-way valve disposed at a branch position of the bypass line in the return line, the three-way valve being capable of switching the communication state between the extraction line and the combustor casing (in the system of Iwasaki in view of Takata and Takamura the return line runs through the combustor casing) via the return line, and the communication state between the extraction line and the exhaust passage via the bypass line in order to provide selective cooling of the cooling part as required as suggested and taught by Takamura in paragraph 27.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Takata and Smith et al. (US 2020/0332725).
Regarding claim 11, Iwasaki in view of Takata teach a control part (130) for functioning as a part of the communication state switching part and controlling the operation of the gas turbine apparatus (control device 100 controls operation of the gas turbine).
Iwasaki in view of Takata is silent on wherein the control part is configured to, during the operation of the gas turbine apparatus at the second load, if an abnormality occurs such that it is impossible to shut off the communication between the extraction line and the combustor casing via the return line, output a warning signal.
Smith teaches outputting a warning signal when a valve fails (paragraph 34 describes generating a signal to warn the pilot when valve 14 fails).
Therefore it would have been obvious to one having ordinary skill in the art to modify Iwasaki in view of Takata’s invention to include wherein the control part is configured to, during the operation of the gas turbine apparatus at the second load, if an abnormality occurs such that it is impossible to shut off the communication between the extraction line and the combustor casing via the return line (in the system of Iwasaki in view of Takata and Smith, the failure of Smith’s valve 14 to be in the correct position (see figure 4) is a failure of the valve which provides communication or lack thereof between the extraction line and the combustor casing via the return line), output a warning signal so that the pilot can determine if a power change is necessary as suggested and taught by Smith in paragraph 42.
Regarding claim 12, Iwasaki in view of Takata teach all the essential features of the invention as claimed and described above.  Iwasaki further discloses comprising a control part (130) for functioning as a part of the communication state switching part and controlling the operation of the gas turbine apparatus (control device 100 controls operation of the gas turbine), 
wherein the control part is configured to, during the operation of the gas turbine apparatus at the second load, if an abnormality occurs such that it is impossible to cause the extraction line and the exhaust passage to communicate with each other via the bypass line, cause the extraction line and the combustor casing to communicate with each other via the return line (Intended use.  The return line is structurally capable of flowing the fluid and providing communication between the extraction line and the combustor casing during an abnormality)
Iwasaki in view of Takata is silent on outputting a warning signal when the abnormality occurs.
Smith teaches outputting a warning signal when the abnormality occurs (paragraph 34 describes generating a signal to warn the pilot when valve 14 fails).
Therefore it would have been obvious to one having ordinary skill in the art to modify Iwasaki in view of Takata’s invention to include outputting a warning signal when the abnormality occurs so that the pilot can determine if a power change is necessary as suggested and taught by Smith in paragraph 42.
Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive. 
Applicant argues that 112(f) does not apply.  Applicant mis-quotes MPEP 2181 (I)(A).  The actual quote is “The presumption that 35 U.S.C. 112(f) does not apply to a claim limitation that does not use the term "means" is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function.'”  Examiner has bolded the section that was left out of Applicant’s quotation, which completely alters the meaning.  The claims fail to recites sufficient structure, “a communication state switching part” in claim 1 and “a control part” in claims 2 and 9-12 provide no specific structure at all; therefore, the presumption that 35 U.S.C. 112(f) does not apply is overcome, i.e. 112(f) applies.  Applicant goes on to argue that “a communication state switching part” and “a control part” each denotes structure per the supporting description in the specification.  However, the claim limitation needs to have sufficient structure for a person having ordinary skill in the art to understand what the element is, not the specification, and Applicant has given no evidence that “a communication state switching part” or “a control part” denote any particular structures.
Applicant further argues that claim 1 further defines the communication state switching part because it requires the communication state switching part to include a valve; however, “includes” is inclusive language, so this limitation does not define the communication state switching part as only containing a valve, but can include other parts.  Examiner notes that if Applicant intends for the communication state switching part to be defined as a valve, that the claim should be amended to eliminate the “communication state switching part” and replace it with “valve”.
Applicant argues that “Takata is connected to a space of the inertia filter 87 where the foreign substances are removed, and is not connected to “a foreign substance collection space of the filter part” because “In Takata, cooling air whose foreign substances are removed in the inertia filter 87 is returned to the casing via a filter-to-casing line 84, namely the return line”.  Applicant appears to be arguing that the claim requires that the foreign substance collection is removed through the extraction line; however, the claim merely requires that the return line be connected to a foreign substance collection space of the filter part disposed in the extraction line.  Applicant is arguing limitations which do not exist in the claim.  Takata clearly shows that the return line 84 is fluidly connected to the foreign collection space of the filter part 87 in figure 3 of Takata.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERYN A MALATEK/            Primary Examiner, Art Unit 3741